Van Voorhis, J. (dissenting).
The compensating use tax was designed to prevent evasion of the sales tax in case of property purchased outside of New York City for permanent use therein. It seems to me that regardless of whether the 3% tax be computed on the value or the purchase price, it was not intended to apply to equipment, such as this dredge, which was brought into the city only temporarily for the performance of a dredging contract. There is no analogy between that situation and one where, for instance, a resident of New York City purchases an automobile elsewhere for permanent use in the city or, indeed, where airplane parts are purchased elsewhere for installation in planes in the city (Matter of United Air Lines v. Joseph, 281 App. Div. 876, mot. for lv. to app. den. 306 N. Y. 981; Matter of Jacobs v. Joseph, 282 App. Div. 622). Installation of airplane parts in planes in the city is not analogous *9to the temporary importation of construction or dredging equipment for ad hoc use on some particular job.
The order appealed from should, in my judgment, be reversed, the determination of tax and penalties annulled, and money paid or deposited with the city refunded.
Chief Judge Desmond and Judges Dye, Burke, Scileppi and Bergan concur with Judge Fuld; Judge Van Voorhis dissents in an opinion.
Order affirmed.